Title: From George Washington to John Pierce, 24 March 1781
From: Washington, George
To: Pierce, John


                  
                     Sir
                     Head Quarters New Windsor March 24th 1781
                  
                  It is but three days since I received your Letter of the 15th of Febry requesting to be informed whether the Extra Ration issued to the Officers of the Army since the 1st of Novr was to be deducted from their subsistence, or considered as a gratuity.
                  Altho I do not conceive myself authorised to make any addition to the number of Rations established by Congress, yet the same pressing necessity which dictated the Order for issuing two Rations in kind, instead of one, will be a strong reason for considering the Extra Ration as an indulgence gratuitously given, to make good the deficiencies of Rations, parts of Rations, and to afford a partial releif for the want of pay, and the means of obtaining the necessaries of life.  I therefore give it clearly as my opinion, that this Extra Ration ought not to be deducted from the subsistence.  Nor do I believe, it will in common, more than supply the deficiency of the retained Articles to which the Officers are entitled.
                  Before you proceed to the settlement of the Subsistence of the Army, you may take the proper Measures for obtaining the sense of Congress on this subject—and you will be at liberty to make such use of this Letter as you think best.  I am Sir Your Most Obed. Servant
                  
                     Go: Washington
                  
               